DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  the Examiner notes the term annular is underlined, however, this term was previously presented in the claim and is not a newly added limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11, 14-16, 18, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway (US 5,370,627) in view of Inoue et al. (US 5,334,188) and Wyatt (US 4,981,140).
With regard to claims 8, 10, 11, 18, 19, and 22, Conway teaches a method of accessing an umbilical vein, comprising: cutting an umbilical cord of a patient to expose a blood vessel of the umbilical cord (Col. 3 lines 45-47, the umbilical stump is accessed, thus the cord has been cut); inserting a catheter into the blood vessel so that the catheter communicates with a lumen of the blood vessel of the umbilical cord (Col. 3 lines 45-58, Fig. 2 catheter 44), wherein the catheter includes an access port located on a proximal region of the catheter (Fig. 2 member 46), maintaining the access port external to the patient (Fig. 2); treating the blood vessel via the catheter to aspirate or infuse fluid from or into the catheter via the access port (Col. 3 lines 50-54).  Conway does not teach an access port as recited.  However, Inoue et al. teach the access port is formed of a cap (Fig. 7b member 29) and a base (see Reference Figure 1 below) that collectively form a housing in which a septum (Fig. 7b member 31) is positioned to form a sealed reservoir within the housing, and wherein the access port further includes an outlet stem that extends outward from a side of the base (see Reference Figure 1 below extends from the bottom side of the base) and that provides fluid communication between the reservoir of the access port and an internal lumen of the catheter (Fig. 7b stem provides communication from reservoir space below 31 to the connected catheter 28), and wherein an exposed, front face of the septum is a single, uninterrupted structure (member 31 is a solid plug, generally see exemplary view of the face in Fig. 2a which forms an outermost and exposed surface), and wherein the access port has an annular sidewall (see Reference Figure 1 below) that intersects a plane defined by the exposed, front face of the septum (see Reference Figure 1 below), wherein the outlet stem extends outwardly from the sidewall (see Reference Figure 1 below  and Fig 7b). This access port is beneficial in that it prevents pulling out of the needle and isolates the needle from air to prevent bacteria at the site (Col. 1 lines 62-68).  The embodiment of Fig. 7 does not show the outlet stem to extend along an axis parallel to the face of the septum.  However, Inoue et al. teach equivalently that the stem could be provided in a Y-shape or T-shape configuration (Col. 9 lines 27-32), Fig. 11 shows the Y-shape but the T-shape is not illustrated.  A T-shape configuration would extend from the sidewall parallel to the septum face.  Further, Wyatt is provided to show how a T-shape configuration would extend as shown in Fig. 5.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a seal with the access port of the connector in Conway as in Inoue et al. because this is beneficial for maintaining sterility as it is beneficial in that it prevents pulling out of the needle and isolates the needle from air to prevent bacteria at the site and would yield the same predictable result of allowing the catheter to be accessed for delivery or withdrawal.  Further it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the T-shaped stem as Inoue et al. explicitly disclose equivalently using such a configuration which can equivalently allow for sampling and delivery.  Conway and Inoue et al. do not disclose the sidewall to be frustoconical.  However, Wyatt teaches various configurations of access ports with septum in which the sidewalls can extend cylindrically or frustoconically (Fig. 8 shows frustoconical as comparted to exemplary Fig. 5, Col. 8 lines 20-26).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a frustoconical sidewall in Conway and Inoue et al. as Wyatt teach such a configuration to be equivalent for an access port with a septum and would yield the same predictable result of retaining the septum within the port.

    PNG
    media_image1.png
    267
    476
    media_image1.png
    Greyscale

With regard to claim 9, see Col. 3 lines 54-55.
With regard to claims 14-16 and 21, see Fig. 2 of Conway, the catheter and access port are shown as one integral member, as combined with Inoue et al. the catheter would be integral to the port.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783